       Case 2:18-cr-00465-SPL Document 83 Filed 01/16/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )     No. CR-18-00465-PHX-SPL
      United States of America,
 9                                               )
                                                 )
                        Plaintiff,               )     ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Backpage.com LLC, et al.,                  )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          Before the Court is the parties’ Second Joint Motion to Continue Ancillary Hearing
16   (Doc. 82), in which the parties request to continue the hearing on several motions (Docs.
17   28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 61, 62, 64, 65, 66, 67, 68, 69, 70, 71, 72,
18   73) (together, the “TPI Motions”) for six months through July 2019. The original hearing
19   date for the TPI Motions was scheduled for November 16, 2018, approximately five
20   months after the earliest motions were filed on June 29, 2018. Per the parties’ first Motion
21   to Stay And Postpone Ancillary Hearing (Doc. 51), the Court further delayed the initial
22   hearing date until January 25, 2019.
23          The parties have not demonstrated to the Court that there is good cause to further
24   delay the pending hearing on TPI Motions. First, the Court notes that the earliest of TPI
25   Motions were filed in June 2018. And, according to 21 U.S.C. § 853(n), the hearing on
26   any petition of third party interests shall be held within thirty days, to the extent practicable
27   and consistent with the interests of justice. 21 U.S.C.A. § 853(n). The parties have had
28   almost seven months to effectively prepare for this hearing, and the Joint Motion to
       Case 2:18-cr-00465-SPL Document 83 Filed 01/16/19 Page 2 of 2




 1   Continue Ancillary Hearing does not set forth any persuasive reasons for why this Court
 2   should continue to burden is docket for an additional six months with the TPI Motions
 3   when it has already afforded the parties ample time to prepare for the hearing scheduled
 4   for January 25, 2019. Accordingly,
 5         IT IS ORDERED that the Second Joint Motion to Continue Ancillary Hearing
 6   (Doc. 82) is denied.
 7         Dated this 16th day of January, 2019.
 8
 9
                                                    Honorable Steven P. Logan
10                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
